United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 16-3842
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                              Raymond Damon Smith

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                    Appeal from United States District Court
                     for the District of Minnesota - St. Paul
                                 ____________

                           Submitted: October 16, 2017
                            Filed: December 18, 2017
                                 [Unpublished]
                                 ____________

Before WOLLMAN, BEAM, and SHEPHERD, Circuit Judges.
                          ____________

PER CURIAM.

       Raymond Damon Smith appeals the extent of the district court's1 reduction of
his sentence pursuant to 18 U.S.C. § 3582(c)(2). Smith was convicted by jury in 2002

      1
       The Honorable John R. Tunheim, Chief Judge, United States District Court for
the District of Minnesota.
of conspiracy to distribute, and possession of cocaine base with intent to distribute.
Prior to sentencing, the probation office determined that Smith was responsible for
at least 1.9 kilograms of cocaine base, and with other enhancements and criminal
history calculations, his suggested sentencing Guidelines range was 360 months to
life. Smith was sentenced to 400 months. We affirmed on direct appeal. United
States v. Smith, 378 F.3d 754 (8th Cir. 2004), and again affirmed after a Booker2
remand. United States v. Smith, 429 F.3d 1179 (8th Cir. 2005).

       In 2009, Smith moved the district court3 to lower his sentence based upon
Amendment 706 to the sentencing Guidelines. The district court declined to lower
his sentence, citing his original concerns at sentencing that Smith was a dangerous
drug dealer. We affirmed. United States v. Smith, 348 F. App'x 199 (8th Cir. 2009)
(unpublished). Next, in 2014, Smith filed a second motion for a sentence reduction
under § 3582(c)(2) after the Sentencing Commission again retroactively amended the
Guidelines for crack cocaine offenses with Guideline amendments 750 and 759.
Under the amended Guidelines, Smith's Guidelines range was lowered to 262 to 327
months, and Smith requested a sentence of 262 months, at the bottom of the range.
The government advocated for a middle-range sentence of 290 months, which is the
sentence the district court ultimately chose. Finally, the Sentencing Commission
promulgated retroactive Guideline amendment 782, and in February 2016, Smith
submitted a third sentence reduction motion under § 3582(c)(2) because his
Guidelines range was now 210 to 262 months. The district court granted the motion
and sentenced Smith to 233 months. In so doing, the district court fully explained its
decision and utilized the § 3553(a) factors that both supported the decision to lower


      2
          United States v. Booker, 543 U.S. 220 (2005).
      3
      Smith was originally sentenced by the Honorable James M. Rosenbaum,
United States District Judge for the District of Minnesota. Judge Rosenbaum also
handled Smith's 2009 motion for resentencing. The matter was reassigned to Judge
Tunheim when Judge Rosenbaum retired in 2010.

                                          -2-
the sentence, but also warranted a sentence above the bottom of the range, which
Smith had requested. Smith appeals.

       We review de novo the decision of whether a defendant is eligible for a
sentence reduction under 18 U.S.C. § 3582(c)(2). United States v. Long, 757 F.3d
762, 763 (8th Cir. 2014). Section 3582(c)(2) provides that when an incarcerated
defendant's sentencing range has been subsequently lowered by the Sentencing
Commission, the court may reduce the term of imprisonment, and we review the
decision to lower, and the amended sentence, for an abuse of discretion. United
States v. Burrell, 622 F.3d 961, 964 (8th Cir. 2010). Here it is uncontested that Smith
was eligible, yet again, for a sentence reduction, and in fact the district court, again,
lowered his sentence. Smith simply challenges the extent of the reduction, arguing
that the original sentencing court took into account a prior conviction using a flawed
factual premise, and that this error has infected all of his subsequent proceedings.
Having reviewed the record, we find no abuse of discretion. The district court
properly considered Smith's history and characteristics pursuant to 18 U.S.C. §
3553(a). And, the district court's 2014 sentence-reduction order indicates that the
court knew the proper factual basis for the prior conviction of which Smith
complains, undercutting Smith's current argument. Accordingly, we affirm.
                        ______________________________




                                          -3-